THE THIRTEENTH COURT OF APPEALS

                                    13-20-00533-CV


                      In the Interest of H.L.S. and W.A.S., children


                                   On Appeal from the
                      267th District Court of DeWitt County, Texas
                          Trial Court Cause No. 17-10-24,321


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

March 10, 2022